Title: Receipt from Morgan Lewis, [18 March 1796]
From: Lewis, Morgan
To: Hamilton, Alexander


[New York, March 18, 1796]
Received New York March 18th 1796 of Alexander Hamilton [Four thousand two hundred & fifty] Dollars in full for the consideration money of a lot and part of a lot of Ground adjoining thereto situate on the Broadway and Marketfield Street in the City of New York as particularly described in a certain indenture bearing date the first day of May MDCCXCIII made between Carlisle Pollock William Rogers and Samuel Corp of the one part and myself of the other part and according to a deed of Partition for ascertaining the said Part of a lot bearing date the twenty second of November MDCCXCIII made between Isaac Bronson and myself—and I promise forthwith to make and deliver to the said Alexander Hamilton a good and sufficient deed in the Law for conveying and assuring to him his heirs and assigns the lot and part of a lot aforesaid with a Covenant of General Warranty for the same according to the metes and bounds in the said deed specified.
Morn: Lewis.
